DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Amendment and Remarks dated on 4/13/2022.
Claims 1-20 are allowed.

Response to Arguments
Applicant’s arguments, see Pages 7-10, filed "independent claim 1 recites, in part, "determining an output score for the one or more objects based on ... driver attention prediction for the one or more objects, wherein determining the output score for the one or more objects based on driver attention prediction includes using the image as input to a fully convolutional network that is trained using one or more datasets that are modeled on human gaze during driving simulation." Ohmura, Anderson, Zeng, Satzoda, and Wray, when taken alone or in combination, fail to disclose or suggest at least such aspects.", with respect to rejections under 35 USC 103 have been fully considered and are persuasive.  The rejections under 35 USC 103 of claims 1-21 and 23 has been withdrawn. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

	Interpreting the claims in light of the specification examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in amended independent claims 1, 9, and 17.

Ohmura et al. (US20190220030A1) discloses A vehicle controller configured to control traveling of a vehicle includes a processor configured to execute a nearby-object detection module, a first route computation module configured to compute a first target travel route specifying route and speed of a vehicle, a second route computation module configured to compute a second target travel route specifying route and speed of so as to prompt the vehicle to avoid the detected nearby object, and a control module configured to control at least one of a traveling speed and vehicle steering so as to prompt the vehicle to travel on the first or second target travel route. The first route computation module computes the route so as to prompt the vehicle to travel with lower energy consumption, and the control module switches the target travel route to the second route when the nearby object to be avoided is detected within a range.

	Anderson et al. (US20140032017A1) discloses Various types and levels of operator assistance are performed within a unified, configurable framework. A model of the device with a model of the environment and the current state of the device and the environment are used to iteratively generate a sequence of optimal device control inputs that, when applied to a model of the device, generate an optimal device trajectory through a constraint-bounded corridor or region within the state space. This optimal trajectory and the sequence of device control inputs that generates it is used to generate a threat assessment metric. An appropriate type and level of operator assistance is generated based on this threat assessment. Operator assistance modes include warnings, decision support, operator feedback, vehicle stability control, and autonomous or semi-autonomous hazard avoidance. The responses generated by each assistance mode are mutually consistent because they are generated using the same optimal trajectory.
	Zeng et al. (US20120140061A1) discloses A transportation vehicle configured to track an object external to the vehicle. The vehicle includes a camera, a range sensor, and an on-board computer. The on-board computer includes a processor and a tangible, non-transitory, computer-readable medium comprising instructions that, when executed by the processor, cause the processor to perform select steps. The steps include determining that new-object data corresponding to the object is available based on input received from the sensor sub-system of the vehicle. The steps also include registering the new-object data and estimating an expected location and an expected appearance for the object according to a prediction algorithm to generate a predicted track corresponding to the object. The steps also include analyzing motion for the object including comparing the predicted track with any existing track associated with the object and stored in a database of the on-board computer.

	Satzoda et al. (US20190265712A1) discloses Systems and methods for driving. A driving data set for each of plurality of human-driven vehicles is determined. For each driving data set, exterior scene features of an exterior scene of the respective vehicle are extracted from the exterior image data. A driving response model is trained based on the exterior scene features and the vehicle control inputs from the selected driving data sets.

	Wray et al. (US20190329771A1) discloses Autonomous vehicle operational management may include traversing, by an autonomous vehicle, a vehicle transportation network. Traversing the vehicle transportation network may include receiving, from a sensor of the autonomous vehicle, sensor information corresponding to an external object within a defined distance of the autonomous vehicle, identifying a distinct vehicle operational scenario in response to receiving the sensor information, instantiating a scenario-specific operational control evaluation module instance, wherein the scenario-specific operational control evaluation module instance is an instance of a scenario-specific operational control evaluation module modeling the distinct vehicle operational scenario, receiving a candidate vehicle control action from the scenario-specific operational control evaluation module instance, and traversing a portion of the vehicle transportation network based on the candidate vehicle control action.
	
	The features of “applying a visual model for the object type to the one or more objects, including generating a high dimensional feature matrix for the one or more objects with features representing appearance, motion, and location of the one or more objects over multiple time instances, and determining an output score for the one or more objects based on the high dimensional feature matrix and driver attention prediction for the one or more objects, wherein determining the output score for the one or more objects based on driver attention prediction includes using the image as input to a fully convolutional network that is trained using one or more datasets that are modeled on human gaze during driving simulation”, when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455. The examiner can normally be reached Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668